Callahan, J. (dissenting).
I dissent in part from the majority. I cannot agree that the reduction of legislative seats is a necessary corrolary to the objective of reapportionment, and is thus compatible with the one-subject limitation provision of the Municipal Home Rule Law. In my view there is a transgression of the one-subject limitation in subdivision 3 of section 20 of the Municipal Home Rule Law. The title of Local Law No. 4 expresses the intent to amend Local Law No. 1 of 1959 in relation to the composition of the county legislative districts. Nowhere does that apprise the voters that it will in fact reduce the number of legislators in the county and also reapportion the legislative districts. These are two separate and distinct characteristics in the composition of the county legislature. The purpose of this statute is to prevent concealment and surprise to the public. This title violates the public’s right to be fully informed as to what they are voting for or against; and hence is constitutionally defective (see NY Const, art III, § 15). Submission to referendum of two separate laws would properly serve the residents of the County of Erie. (Appeal from judgment of Erie Supreme Court, Ricotta, J. — reapportionment.) Present — Simons, J.P., Hancock, Jr., Callahan, Denman and Schnepp, JJ. (Decided June 3, 1981.)